UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7577


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD A. JENNINGS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:02-cr-00400-RLW-1)


Submitted:    December 17, 2008               Decided:   January 8, 2009


Before NIEMEYER and      TRAXLER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Ronald A. Jennings, Appellant Pro Se.     Michael Arlen Jagels,
Special Assistant United States Attorney, Stephen Wiley Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                      Ronald    A.     Jennings     seeks       to    appeal    the      district

court’s order denying his motion for reduction of sentence under

18     U.S.C.A. § 3582(c)(2)                  (2006).          In    criminal        cases,     the

defendant must file the notice of appeal within ten days after

the    entry           of   the      order    being      appealed.       Fed.       R.   App.   P.

4(b)(1)(A); see United States v. Alvarez, 210 F.3d 309, 310 (5th

Cir. 2000) (holding that § 3582(c)(2) proceeding is criminal in

nature and ten-day appeal period applies).                               With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file        a    notice        of   appeal.       Fed.    R.    App.    P.    4(b)(4);    United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

                      The   district     court     entered        its   order       denying     the

motion for reduction of sentence on July 11, 2008.                                       Jennings

filed the notice of appeal, at the earliest, on July 29, 2008, ∗

after           the    ten-day       period   expired,      but      within    the    thirty-day

excusable             neglect       period.     Because        the   notice    of    appeal     was

filed within the excusable neglect period, we remand the case to

the district court for the limited purpose of allowing the court

to determine whether Jennings has shown excusable neglect or

good cause warranting an extension of the ten-day appeal period.

        ∗
            See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                                   2
The record, as supplemented, will then be returned to this court

for further consideration.

                                                        REMANDED




                               3